Citation Nr: 0731537	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-02 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from May 1963 to June 1983, 
to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, denying the veteran's claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

It is contended by and on behalf of the veteran that he has 
COPD which is etiologically related to inservice pneumonia 
and other lung complications, such as bronchitis.  
Allegations are also advanced, to the effect that his COPD is 
the result of his inservice exposure to toxic herbicides, 
asbestos, and, possibly, mustard gas.  

The record reflects only a single request was made by the RO 
to obtain the veteran's service medical records, and only a 
portion of the records compiled are now contained within the 
claims folder, with the Board specifically noting that no 
service medical records prepared since July 1966 are on file.  
There likewise is no formal determination on file as to the 
unavailability of the veteran's service medical records.  
Further efforts are thus necessary to locate the missing 
records and to obtain records from any secondary sources, 
followed by entry, as needed, of a formal finding as to the 
unavailability of service medical records.  See 38 C.F.R. 
§ 3.159(c)(2) (2007).  It is pertinent to note that the Court 
of Appeals for Veterans Claims has held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile. Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999). 

In addition, it is evident that additional medical and other 
evidence, inclusive of private medical records dated in June 
2005 and a newspaper clipping, has been submitted directly to 
the Board without a waiver for its initial consideration by 
the RO.  Were that the only impediment to the Board reaching 
the merits of the appellate issue presented, solicitation of 
a waiver from the veteran might be in order.  However, in 
this instance, as there are other reasons necessitating 
remand, the Board will not delay its remand for necessary 
development by soliciting a waiver.  Unless the procedural 
right in question is waived by the veteran, any additional 
evidence must be referred to the RO for review and 
preparation of an SSOC.  38 C.F.R. § 20.1304(c) (2006).

Notice is also taken that, during the pendency of this 
appeal, a decision was entered by the United States Court of 
Appeals for Veterans Claims (Court) in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Here, there is no indication that the veteran ever 
received the notice required under Dingess/Hartman. The RO 
must ensure that proper notice is afforded.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption").  




Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim for service connection for 
COPD, including medical evidence 
establishing a nexus between his 
currently shown COPD and his period of 
military service or any incident thereof, 
such as claimed herbicide, mustard gas, 
or asbestos exposure.  The veteran must 
be notified by written correspondence of 
any information and evidence not of 
record (1) that is necessary to 
substantiate his claims; (2) that VA will 
seek to provide; (3) that the veteran is 
expected to provide; and (4) must ask the 
veteran to provide any evidence in his 
possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  He should be 
also advised that the RO or AMC must 
obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  Obtain for inclusion in the claims 
folder all available service medical and 
personnel records of the veteran, 
including those examination and treatment 
records dated subsequent to July 1966.  
Attempts to retrieve these Federal 
records must continue until such records 
are obtained or until such time as the 
RO/AMC enters a formal determination, 
pursuant to 38 C.F.R. § 3.159(c)(2) 
(2007), that the service person's service 
medical records do not exist or that 
efforts to obtain same would be futile, 
and if it is so determined, then 
appropriate notice under 38 C.F.R. § 
3.159(c) must be provided to the 
appellant and he must then be afforded an 
opportunity to respond.

3.  Lastly, the veteran's claim of 
entitlement to service connection for 
COPD, to include as due to herbicide, 
mustard gas, and asbestos exposure, must 
be readjudicated on the basis of all of 
the evidence of record, including the 
private medical reports of June 1985 and 
newspaper clipping submitted directly to 
the Board without a waiver of initial RO 
consideration, and all governing legal 
authority, inclusive of 38 U.S.C.A. 
§ 1154, as applicable.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue remaining on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  No inference should be drawn as 
to the outcome of this matter by the actions herein 
requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




